Ellison, J.
Plaintiff rented his farm for money rent to one Garnaud. The latter raised' a crop of wheat which he harvested and within the eight months’ limitation of a landlord’s lien he sold it to defendants. . The defendants knew the wheat was raised on'': plaintiff’s farm and that Garnaud was his tenant, but* had no knowledge that the rent was unpaid. This' action was brought against defendants for the value of the wheat so purchased by them, which was less than the rent due plaintiff. Defendants had judgment below.
A perusal of the record and evidence preserved in this case satisfies us that the tidal court disposed of the case on an erroneous theory. It is decided in Knox v. Hunt, 18 Mo. 243, and again in Saunders v. Ohlhausen, 51 Mo. 163, that if the tenant sells the product against which the lien exists and it be consumed, the purchaser can be held accountable if he purchased with a knowledge of the existence of the lien. Now in this case the evidence does not show that defendants had direct or specific notice or knowledge of the existence of the lien. But it does show that defendants knew the wheat was grown on plaintiff’s farm and that their vendor was his tenant. This, we think, was substantially knowledge of the existence of a landlord’s lien in cases where the sale is made within the period of such lien. It was sufficient to put him on inquiry, and this is good notice of whatever the inquiry would have disclosed as to the true status of the rent or the *111Mfrdlord ’ s lien. Watt v. Schofield, 76 Ill. 261. This renders it unnecessary for ns to decide what would have been the result if defendants had been bona fi^e purchasers without notice, — a question decided in various ways. Finny v. Harding, Supreme Court of Ill., March 30, 1891.
II. The lien may have been discharged by payment or otherwise, or it may have been waived by the landlord by acts in the nature of estoppel (Griffith v. Gillum, 31 Mo. App. 41); but this the purchaser must ascertain at his peril.
We believe the view taken in this opinion to be the reasonable and just rule with reference to landlord’s lien. It insures safety to the landlord who, not being in possession or control of the crop, would otherwise be, in many respects, at the mercy of the tenant. The judgment is reversed and cause remanded.
All concur.